UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                                 )
KENNETH S. SPENCER, JR., et al.,                 )
                                                 )
               Plaintiffs,                       )
                                                 )
       v.                                        )   Civil No. 12-42 (RCL)
                                                 )
ISALAMIC REPUBLIC OF IRAN,                       )
                                                 )
              Defendant.                         )
                                                 )


                                 MEMORANDUM OPINION

       This action arises out of the 1983 bombing of a U.S. Marine Barracks in Beirut, Lebanon.

It was brought by members of the United States Marine Corps and Navy injured in that blast as

well as several surviving family members of deceased servicemen against the Islamic Republic

of Iran under the state-sponsor of terrorism exception in the Foreign Sovereign Immunities Act

(“FSIA”), 28 U.S.C. § 1605A. The Clerk has entered default, ECF No. 26, and plaintiffs now

move this Court for an entry of default judgment as to liability, ECF No. 27, and for an order

appointing a special master to calculate damages, ECF No. 22. The Court will deny both

motions.

       Under the FSIA, a court cannot simply enter default judgment; rather, it must ensure that

the plaintiffs have “establishe[d] [their] claim or right to relief by evidence satisfactory to the

court.” 28 U.S.C. § 1608(e). Accordingly, courts must scrutinize the plaintiffs’ allegations, and

may not simply accept a complaint’s unsupported allegations as true. See Wyatt v. Syrian Arab

Republic, 08-cv-502, 2012 WL 6561469 at *1 (D.D.C. Dec. 17, 2012); Rimkus v. Islamic

Republic of Iran, 750 F. Supp. 2d 163, 171 (D.D.C. 2010). Courts may rely upon testimony,
documentation and affidavits. Blais v. Islamic Republic of Iran, 459 F. Supp. 2d 40, 53 (D.D.C.

2006).    Courts may also take judicial notice of evidence presented in other related cases,

including those where defendants failed to enter an appearance. See Valore v. Islamic Republic

of Iran, 700 F. Supp. 2d 52, 59 (D.D.C. 2010) (concluding that in such cases “the Court may

review evidence considered in an opinion that is judicially noticed, without necessitating the re-

presentment of such evidence”).

         Plaintiffs urge the Court to take judicial notice of the evidence presented in Peterson v.

Islamic Republic of Iran, 264 F. Supp. 2d 46 (D.D.C. 2003). See Pls.’ Mot. for Default J. 1-2;

Pls.’ Mem. 2. In Peterson, the Court entered a default judgment on behalf of a group of

plaintiffs against defendants Iran and the Iranian Ministry of Information and Security, finding

they were liable for injuries and deaths resulting from the same 1983 bombing at issue in this

case. Peterson, 264 F. Supp. 2d at 61. The Court reviewed evidence submitted by plaintiffs, and

found sufficient basis for concluding that defendants were complicit in the attack carried out by

Hezbollah. Id. at 50-59.

         The Peterson evidence appears to be insufficient for a finding of liability in this action

because it fails to establish that the present plaintiffs meet several statutory requirements. See,

e.g., 28 U.S.C. 1605A(c). There is no evidence in the record that plaintiffs were present at the

site and suffered “personal injury or death caused by” this blast. See id.; see also § 1605A(a)(1)

(abrogating foreign sovereign immunity for claims based on “personal injury or death that was

caused by an act of . . . extrajudicial killing . . .” (emphasis added)). Nor have plaintiffs provided

any evidence that they meet the status requirements of § 1605A (c)(1)-(4). Upon the present

record, the Court is not able to find defendant liable and will deny plaintiffs’ motion for default

judgment without prejudice.



                                                  2
          In Fain v. Islamic Republic of Iran, a case arising out of the same attack, the Court found

defendants liable after taking judicial notice of the Peterson case and considering affidavit

testimony of the plaintiff establishing his presence at the site of the bombing and various

resulting injuries caused by the defendants’ actions. 856 F. Supp. 2d 109, 118-19 (D.D.C. 2012).

Unlike Fain, the plaintiffs here have attempted to rely entirely upon the Peterson case. This is

inadequate here.

          Because the Court cannot find defendant liable, an order appointing a special master

would be inappropriate. The Court will deny this motion without prejudice as well.

          Nothing in this opinion or the accompanying order shall be taken to prohibit plaintiffs

from subsequently moving this Court for entry of default judgment and appointment of a special

master.

          An Order shall issue with this opinion.

          Signed by Royce C. Lamberth, Chief Judge, on February 13, 2013.




                                                    3